MEMORANDUM **
Tracye Washington appeals pro se from the district court’s dismissal of his 42 U.S.C. § 1983 action. Washington was arrested, convicted and sentenced to a term of 45 years to life under California’s Three Strikes law after a neighbor complained to the police that he threatened her for objecting to the use of power tools. In his complaint, Washington contends that polices officers falsely arrested him, and that the neighbor testified falsely against him at trial. The district court dismissed Washington’s claims against the government under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and dismissed the claims against the neighbor on the basis of absolute immunity.
We review de novo a district court’s dismissal for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm for the reasons stated by the district court in it August 21, 2002 memorandum and order dismissing the complaint.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.